DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 09 July 2021 and 31 August 2021. The references have been considered.

Allowable Subject Matter
Claims 1-52 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it would be an obvious modification wherein  transmitting a frequency modulated continuous wave (FMCW) waveform using a phase code for a set of chirps of the FMCW waveform based at least in part on the synchronizing, the phase code determined for the set of chirps based at least in part on a codeword of a codebook, wherein the codeword is associated with the FMCW waveform; Referring to Claim 14, the prior art of record does not disclose nor suggest it be an obvious modification wherein transmit a frequency modulated continuous wave (FMCW) waveform using a phase code for a set of chirps of the FMCW waveform based at least in part on the synchronizing, the phase code determined for the set of chirps based at least in part on a codeword of a codebook, wherein the codeword is associated with the FMCW waveform; Referring to Claim 27, the prior art of record does not disclose nor suggest it be an obvious modification wherein means for transmitting a frequency modulated continuous wave (FMCW) waveform using a phase code for a set of chirps of the FMCW waveform based at least in part on the synchronizing, the phase code determined for the set of chirps based at least in part on a codeword of a codebook, wherein the codeword is associated with the FMCW waveform; Referring to Claim 40, the prior art record does not disclose nor suggest it be an obvious modification wherein  transmit a frequency modulated continuous wave (FMCW) waveform using a phase code for a set of chirps of the FMCW waveform based at least in part on the synchronizing, the phase code determined for the set of chirps based at least in part on a codeword of a codebook, wherein the codeword is associated with the FMCW waveform.
Claims 2-13, 15-26, 28-39 and 41-52 are dependent on Claims 1, 14, 27 and 40 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646